COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 ALBERTO MONTELONGO,                                          No. 08-16-00001-CR
                                               §
                             Appellant,                          Appeal from the
                                               §
 v.                                                            243rd District Court
                                               §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                             State.                           (TC# 20150D02224)
                                               §

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time to file the brief
                                           '
until August 21, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Ruben P. Morales, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before August 21, 2016.

       IT IS SO ORDERED this 22nd day of July, 2016.



                                            PER CURIAM



Before McClure, C.J., Rodriguez, and Hughes, JJ.